--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.16

CONVERTIBLE DEBENTURE
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. NEITHER
THIS SECURITY NOR SECURITIES ISSUABLE UPON THE CONVERSION HEREOF MAY BE SOLD,
OFFERED FOR SALE PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR
AN EXEMPTION THEREFROM.
 
CONVERTIBLE DEBENTURE DUE JULY 31, 2012
 
 $2,500,000.00 USD
 
April 20, 2012

 
SecureAlert, Inc. and SecureAlert Monitoring, Inc., each a Utah corporation
(collectively the “Company”), for value received, hereby promises to pay to the
order of  (“Creditor”), or its registered assigns (the “Registered Holder”), the
principal sum of ($2,500,000.00) on July 31, 2012 (the “Debenture”) no interest
shall be payable under the Debenture.  The Company shall have a “green shoe”
option to raise an additional $500,000.00 under the same terms described
herein.  Principal shall become due and payable on July 31, 2012 (the “Final
Maturity Date”), subject to acceleration as provided herein.
 
SECTION 1.      DEFINITIONS. As used in this Debenture, the following terms
shall have the meanings set forth below.
 
“Business Day” shall mean any day on which commercial banks are not required or
authorized by law to close in New York, New York, Salt Lake City, Utah or San
Francisco, California.
 
“Common Stock” shall mean the Company's Common Stock, .0001 par value.
 
“Conversion Notice” shall have the meaning set forth in Section 3.2
 
 “Event of Default” shall mean any of the events specified in Section 5.1
 
“Final Maturity Date” shall have the meaning set forth in the first introductory
paragraph of this Debenture.
 
“Indebtedness” shall mean any indebtedness or liability for borrowed money of
other indebtedness or liability evidenced by notes, bonds, debentures or similar
obligations.
 
“Outstanding Amount” at any time, shall mean the outstanding principal amount of
the Debenture at such time.
 
 “Person” shall mean an individual, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or agency
thereof.





 
Page 1 of 11

--------------------------------------------------------------------------------

 
 
SECTION 2.     PAYMENT AND SECURITY.


2.1           Payment.  All payments made in accordance with this Debenture in
respect of principal are to be made by wire transfer in immediately available
funds to a bank account designated in writing by the Creditor to the Company at
least two business days prior to the payment date or by such as means as shall
be determined between the Creditor and the Company.


2.2           Withholding.  The Company shall be entitled to withhold from all
payments of principal of this Debenture any amounts required to be withheld
under applicable provisions of the U.S. Internal Revenue Code of 1986, as
amended, or other applicable laws at the time of such payments.


2.3           Restriction.  This Debenture has been and the Common Stock of the
Company will be issued subject to investment representations of the original
Creditor(s) hereof and may be transferred or exchanged in the United States only
in compliance with the Securities Act and applicable state securities laws and
in compliance with the restrictions on transfer provided for herein.  Prior to
the due presentment for such transfer of this Debenture, the Company and any
agent of the Company may treat the Person in whose name this Debenture is duly
registered on the registry of the Debenture kept by the Company as the owner
hereof for the purpose of receiving payment as herein provided and all other
purposes, whether or not this Debenture is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.  The transferee
shall be bound, as the original Creditor(s), by the same representations and
terms described herein and any related agreements.


This Debenture and the Common Stock has been acquired for investment purposes
and not with a view to distribution or resale and may not be pledged,
hypothecated, sold, made subject to a security interest, or otherwise
transferred without (i) an effective registration statement for such Debenture
under the Securities Act and any applicable state securities laws, or (ii) an
opinion of counsel, which opinion of counsel shall be reasonably satisfactory to
the Company and its counsel, that registration is not required under the
Securities Act or under applicable state securities laws. Transfer of the Common
Stock issued upon the conversion of this Debenture shall be restricted in the
same manner and to the same extent as the Debenture and the certificates
representing such Common Stock shall bear a legend so stating.
 
2.4           Security. The Debenture shall be secured by a first priority lien
on all of the Company’s and the Company’s subsidiaries’ domestic patents and
intellectual property.  The Company shall execute all necessary documents to
perfect the security interest of Creditor(s) hereunder by April 16th, 2012.
 
SECTION 3.    CONVERSION OF DEBENTURE.
 
3.1           Right to Convert. Subject to and upon compliance with the
provisions of this Section 3, the Creditor shall have the right, at its option,
at any time and from time to time after March 30, 2012 so long as any amount
remains payable under this Debenture to convert all or any part of the
Outstanding Amount into shares of Common Stock of the Company at a conversion
price per share of $0.03 per Share.


 
Page 2 of 11

--------------------------------------------------------------------------------

 
 
3.2           Mechanics of Conversion. In order to exercise the conversion
privilege described in Section 3.1, the Creditor shall surrender this Debenture
to the Company on any Business Day during usual business hours at the address of
the Company set forth in Section 6.5, accompanied by a written notice,
substantially in the from attached hereto as Exhibit A (the “Conversion
Notice”), to the Company at such office, which Conversion Notice shall state
that the Creditor elects to convert all or part of this Debenture and shall set
forth the name or names in which the certificate or certificates for shares of
Common Stock to be issued upon such conversion shall be issued. No fractional
shares shall be issued on any conversion of this Debenture. If this Debenture is
surrendered for conversion pursuant to this Section 3.2, it shall (if so
required by the Company) be accompanied by proper assignments thereof to the
Company or in blank. As promptly as practicable after the receipt of such notice
and the surrender of this Debenture as aforesaid (together with any transfer tax
payable thereon), the Company shall issue and deliver to the Creditor at such
office or agency as shall be designated by the Creditor a certificate or
certificates for the number of shares of Common Stock issuable on such
conversion, together with, if less than the total Outstanding Amount of this
Debenture is then being converted, a new Debenture, dated the original issue
date hereof, in the principal amount reduced by the amount converted into Common
Stock of the Company. Such conversations shall be deemed to have been effected
at the close of business on the date on which the Company receives the
Conversion Notice, and the Person or Persons in whose name or names any
certificate or certificates for shares of Common Stock shall be issuable upon
such conversion shall be deemed to have become the holder or holders of record
of the shares represented thereby on such date.


3.3           Mandatory Conversion.  One business day following the closing of a
equity or debt offering of the Company or a combination of equity or debt
offerings of the Company which cumulatively raise $8,000,000.00 or more at terms
less dilutive to shareholders than this Debenture, this Debenture shall
automatically convert into Common Stock of the Company at conversion price of
$0.03 per Share.  The Company shall notify Creditor(s) in righting of such
conversion and shall provide evidence of the conversion within ten (10) days of
such mandatory conversion.
 
SECTION 4.    CONVERSION OF DEBENTURE.
 
4.1           Reservation of Shares. The Company shall at all times reserve and
keep available out of its authorized but unissued shares of Common Stock the
full number of shares of Common Stock which shall be issuable at any time from
time to time upon the conversion of this Debenture pursuant to Section 3.
 
4.2           Notice of Default. If any one of more events which constitute, or
which with notice or lapse of time or both would constitute, an Event of Default
shall occur, the Company shall immediately give notice to the Creditor
specifying the nature of such Event of Default.
 
4.3            Notice of Certain Events. So long as any principal amount under
the Debentures shall be outstanding, the Company shall give the Creditor prompt
notice of (i) any event of default under any agreement with respect to
indebtedness for borrowed money in excess of $100,000, and any event which, upon
notice of lapse of time or both, would constitute such an event of default, and
(ii) any action, suit proceeding at law or in equity or by of before any
governmental instrumentality or agency which would have a material adverse
effect on the business, assets, properties, condition (financial or other) or
the results of the operations of the company.


 
Page 3 of 11

--------------------------------------------------------------------------------

 
 
4.4           Adjustments for Reorganizations, Mergers, Consolidations or Sales
of Assets. If at any time or from time to time there is a capital reorganization
of the Common Stock, or a merger or consolidation of the Company with or into
another corporation, or a sale of all or substantially all of the Company’s
properties and assets to any other Person, then, as a condition precedent to
such reorganization, merger, consolidation or sale, the Company shall ensure
that provision is made to the effect that, following such transaction, the
Creditor shall be entitled to receive upon conversion of this Debenture, the
number of shares of stock or other securities or property of the Company, or of
the successor corporation resulting from such merger or consolidation or sale,
which a holder of the number of shares of Common Stock into which this Debenture
was convertible immediately prior to such transaction (as determined in
accordance with Section 3.1) would have been entitled to receive on such capital
reorganization, merger, consolidation or sale. In any such case, appropriate
adjustment shall be made in the application of the provisions of this Section
4.4 with respect to the rights of the Creditor after the reorganization, merger,
consolidation, or sale to the end that the provisions of this Section 4.4
(including adjustment of the number of shares of Common Stock issuable upon
conversion of this Debenture) shall be applicable after that event and be as
nearly equivalent to the provisions hereof as may be practicable.
 
4.5           No Impairment. The Company will not, by amendment of its
Certificate of Incorporation of through any reorganization, transfer or assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action avoid the observance or performance or any of the terms to be
observed or performed hereunder by the company, but at all times in good faith
will assist in the carrying out of all the provision of Section 4 and in the
taking of all such action as may be necessary or appropriate in order to protect
the conversion rights of the Creditor against impairment.
 
SECTION 5.    EVENTS OF DEFAULT.
 
5.1           Events of Default. Any of the following events which shall occur
and be continuing so long as this Debenture remains outstanding shall be “Events
of Default”:
 
 (a)           Failure to Pay Principal or Interest. The Company shall fail to
pay any amount of principal of this Debenture or any interest thereon when due.
 
 (b)           Covenants and Agreements. The Company shall in any material
respect fail to perform or observe any term, covenant or agreement contained
herein on its part to be performed or observed and any such failure shall remain
un-remedied for 10 days after written notice thereof shall have been given to
the Company by the Creditor.
 
 (c)           Assignment for Benefit of Creditors. The Company shall make an
assignment for the benefit of, or enter into a composition with, creditors.
 
 (d)           Voluntary Bankruptcy. The Company shall petition or apply to any
tribunal for, or consent to the appointment of, or taking possession by, a
trustee, receiver, custodian, liquidator or similar official of the Company or
any substantial part of its assets, or commences any proceedings relating to the
Company under bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or other liquidation law of any jurisdiction.


 
Page 4 of 11

--------------------------------------------------------------------------------

 
 
(e)           Involuntary Bankruptcy. An order for relief shall be entered in an
involuntary case under the bankruptcy laws of the United States, or an order,
judgment or decree is entered appointing a trustee, receiver, custodian,
liquidator or similar official or adjudicating the Company bankrupt or
insolvent, or ordering or approving the Company’s liquidation or reorganization,
or any significant modification of the rights of its creditors or approving the
petition in any such proceedings, and such order, judgment or decree remains in
effect for 60 days; or an involuntary petition or complaint shall be filed
against the Company under the bankruptcy laws of the United States, or seeking
the appointment of a trustee, receiver, custodian, liquidator or similar
official, and such petition or complaint shall not have been dismissed within 60
days of the filing thereof.
 
(f)           Default Under Other Indebtedness.  The Company shall fail (i) to
pay its Indebtedness (other than that evidenced by this Debenture) or any
interest or premium thereon, when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; provided, however, that any such
failure to pay Indebtedness to trade creditors incurred in the ordinary course
of business shall not constitute an Event of Default under this Subsection if
the Company is contesting in good faith and by appropriate proceedings its
obligation to pay such Indebtedness, or (ii) to perform or observe any term,
covenant or condition on its part to be performed or observed under any
agreement or instrument relating to any such Indebtedness, when required to be
performed or observed, and such failure shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such failure to perform or observe is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), prior to the stated maturity
thereof.
 
(g)            Failure to Perfect Creditor’s Security Interests.  The Company
shall fail to execute all necessary documents to perfect the security interest
of Creditor(s) hereunder by April 16th, 2012.
 
5.2           Effect of Event of Default. If any Event of Default shall occur
and be continuing, (a) the Creditor may, by notice to the Company, declare the
entire principal amount of the Debenture and interest accrued thereon to be
forthwith due and payable without further demand, presentment, protest or other
notice whatsoever, all of which are expressly waive by the Company; and  (b)
whether or not the actions referred to in clause (a) have been  taken, the
Creditor may exercise all other rights and remedies available to it under
applicable law (in addition to their other rights and remedies under this
Debenture or otherwise).
 
SECTION 6.    MISCELLANEOUS.
 
6.1           Amendments and Waivers. Any term of this Debenture may be modified
or amended, and the observance of any term of this Debenture may be waived
(either) generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Creditor.


 
Page 5 of 11

--------------------------------------------------------------------------------

 
 
 6.2           Successors and Assigns. This Debenture shall be binding upon
inure to the benefit of the Company and the Creditor, and their respective legal
representatives, successors and permitted assigns; provided, however, that no
assignment by the Company of this Debenture shall relieve it of any of its
obligations hereunder without the written consent of the Creditor. This
Debenture and the rights, interests and obligations hereunder may be assigned at
any time, in whole or in part, by the Creditor to any Person, provided that such
Creditor shall have given the Company prior written notice of such assignment.
Effective upon any such assignment by a Creditor, the Person to whom such
rights, interests and obligations were assigned shall have and exercise all of
the assigning Creditor rights, interests and obligations hereunder as if such
Person were the original Creditor of this Debenture, and such Person shall be
deemed as a “Registered Holder” for all purposes hereunder.
 
6.3           Prepayment. In no event shall the Company be permitted to prepay
any portion of the Outstanding Amount prior to the Final Maturity Date without
the consent of the Creditor, unless such outstanding amount is less than
$2,500,000.00 in which event Company may prepay the entire balance then
currently outstanding including any accrued interest. In the event that Company
decides to prepay such outstanding amount, Creditor(s) shall have the right to
decide whether to receive such prepayment in the form of cash or shares of the
Company’s common stock, in which case the shares of common stock shall be valued
at a price per share of $0.03.
 
6.4           Governing Law. This Debenture shall be governed by and construed
under the laws of the State of Utah. Venue for any claim, action or proceeding
under this instrument shall be in the State or Federal courts located in Salt
Lake County, Utah.
 
6.5           Notices. Any notice, request, instruction or other document to be
given hereunder by the Company to the Creditor, and vice versa, shall be in
writing, shall be deemed to have been duly given or delivered when delivered
personally of telecopy (receipt confirmed, with a copy sent by certified or
registered mail as set forth herein) or sent by certified or registered mail,
postage prepaid, return receipt requested, or by Federal Express or other
overnight delivery service to the address as the party to whom, notice is to be
given may provide in a written notice to the Company, a copy of which written
notice shall be on file with the Secretary of the Company:
 
(a)           To the Company:
 
SecureAlert, Inc.
Attn: Chief Financial Officer
150 W. Civic Center Drive, Suite 100,
Sandy, Utah 84070
Fax: 801-285-0256
 
 (b)           To the Creditor:  See signature Page
 
Or:
 
 At the address of such creditor on the register maintained pursuant to Section
6.8 hereof.


 
Page 6 of 11

--------------------------------------------------------------------------------

 


6.6           Severability. If one or more provisions of this Debenture are held
to be unenforceable under applicable law, such provision shall be excluded from
this Debenture, and the balance of the Debenture shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
to the fullest extent permitted by law.
 
6.7           Further Assurances. The Company shall, without further
consideration, use reasonable efforts to execute and deliver to the other such
additional documents and take such other action, as may reasonably be requested,
to carry out the intent of this Debenture and the transactions contemplated
hereby.
 
6.8           Other Indebtedness.    The Creditor has been advised by the
Company that this Debenture is a portion of certain Indebtedness of the Company
to a maximum of $8,000,000 which shall be negotiated amongst certain accredited
investors selected by the Creditor(s) on the same terms and conditions as this
Debenture, with all of the accredited investors which may enter into Convertible
Debentures having the same rights and privileges as those granted to the
Creditor(s) under this Debenture (the “Debentures”).  Creditors may only bring
assign all or a portion of the Debenture to accredited investors until June 30,
2012 at which time this Debenture shall be closed. The Company may also sell
shares of its Common Stock to investors at a price less than the conversion
price offered under this Debenture.
 
6.9           Register. The Company shall cause to be kept at its principal
office a register for the registration and transfer of the Debentures and the
Company shall be entitled to rely on such register for all purposes hereunder as
to the identity of the Creditors of the Debentures. The Company will at any
time, at its expense (other than the payment of any applicable transfer tax or
other fees), at the request of the Creditor, and upon surrender of such
Debenture for such purpose, issue new Persons as may be designated by such
Creditor in an aggregate principal amount equal to the unpaid principal amount
of such Debenture and substantially in the form of such Debenture with
appropriate variations.
 
6.10          Replacement of Debenture. Upon receipt of evidence satisfactory to
the Company of  the loss, theft, destruction or mutilation of this Debenture
and, in the case of any such  loss, theft, destruction, upon delivery of
indemnity satisfactory to the Company. Or in the case of any such mutilation,
upon surrender and cancellation of this Debenture, the Company will issue a new
Debenture, of like tenor, in lieu of such lost, stolen, destroyed or mutilated
Debenture.
 
6.10          Usury. Regardless of any provision of this Debenture or any
document relating hereto, the holder of this Debenture shall never be entitled
to receive, collect or apply as interest on the principal of this Debenture any
amount in excess of the maximum rate of interest allowable under applicable law,
and in the event the holder of this Debenture ever receives, collects or applies
as interest here on any such excess, such amount which would be excessive
interest shall be deemed a partial prepayment of principal of this Debenture and
shall be treated as such, and  if the principal of the Debenture is paid in
full, any remaining excess shall forthwith be paid to the company.




 
Page 7 of 11

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, this Debenture has been duly executed and delivered as of
the date first above written.


SecureAlert, Inc.
SecureAlert Monitoring, Inc.
By:   /s/  John L. Hastings, III
By: /s/ John L. Hastings, III
John L. Hastings, III
John L. Hastings, III
President and CEO  
President



(Remainder of Page Intentionally Left Blank)
 
 


 
Page 8 of 11

--------------------------------------------------------------------------------

 




Creditor: Laemi Real Estates Inc.
Address:
Investment Amount: $500,000.00
     
By:/s/ Hans-Jorg Gatt
Laemi Real Estates, Inc.
Hans-Jorg Gatt, Director
15 Neugasse
     
P.O. Box 424
By:/s/  Christina Meusburger
LI-9490
Christina Meusburger, Director
Principality of Liechtenstein
   
Creditor: Sapinda Holding BV
 
Investment Amount: $500,000.00
         
By:/s/  Dr. Peter Wiesing
Sapinda Holding BV
Dr. Peter Wiesing, Managing Director
Attn: Herm Holding BV
 
World Trade Center
 
Schiphol Boulevard 127, A 3.14
 
The Netherlands
   
Creditor: SAPINDA ASIA Limited
 
Investment Amount: $1,000,000.00
         
By:/s/  Lars Windhorst
Sapinda Asia Limited
Lars Windhorst, Managing Director
Rooms 803-4, 8/F
 
Hang Seng Bank Building
 
200 Hennessy Road
 
Wanchai
 
Hong Kong
       
Creditor: George Schmitt
 
Investment Amount: $500,000.00
   
George Schmitt
By: George Schmitt
554 Hamilton Way
George Schmitt
Pleasanton, CA 94566




 
 
Page 9 of 11

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF ELECTION TO CONVERT
 
To          SecureAlert, Inc. and SecureAlert Monitoring, Inc.:
 
The undersigned holder of the Convertible Debenture dueJuly 31, 2012 (the
“Debenture”) of SecureAlert, Inc., and SecureAlert Monitoring, Inc., each a Utah
corporation (the “Company”), hereby irrevocably exercises its option to
convert   $   _______ of the Outstanding Amount (as defined in the Debenture) of
the Debenture into ________  shares of Common Stock of the Company at $0.10  per
Share (as defined in the Debenture) in accordance with the terms of the
Debenture, and directs that the shares issuable and deliverable upon conversion,
together with, if less than the total outstanding principal amount of this
Debenture is being converted, a new Debenture in the principal amount of this
Debenture that is not being so converted, be issues in the name of and delivered
to the undersigned, unless a different name has been indicated below. If shares
are to be issued in the name of a person other than the undersigned, the
undersigned will pay any transfer taxes payable with respect thereto.
 
Dated: ______________________
 
REGISTERED HOLDER:   ________________________________________
 


 
By: ___________________________________
 
Name: _________________________________
 
Title:  __________________________________
 
Address:  ________________________________
 
                 _________________________________


 
Page 10 of 11

--------------------------------------------------------------------------------

 




REGISTRY OF CREDITORS


Creditor Name and Address
Amount
Date of Funds



 
 
 
 
 
 
 
Page 11 of 11

--------------------------------------------------------------------------------

 
 